IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-20884
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

SHERMAN MATTOX,

                                               Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-319-1
                       --------------------
                           June 28, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges:

PER CURIAM:*

           Sherman     Mattox      (Mattox)   appeals     his   guilty-plea

conviction for one count of being a felon in possession of a

firearm.   He contends that there was an insufficient factual basis

to support his plea and that this court should reconsider its

jurisprudence regarding the constitutionality of 18 U.S.C. § 922(g)

in light of Jones v. United States, 529 U.S. 848 (2000), and United

States v. Morrison, 529 U.S. 598 (2000).

           “This     court   has     repeatedly    emphasized     that    the

constitutionality of § 922(g)(1) is not open to question.”                See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert.

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-20884
                               -2-

denied, 528 U.S. 863 (1999).    The cases cited by Mattox do not

affect this determination.     Consequently, the judgment of the

district court is AFFIRMED.